      Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 1 of 10 PageID #:2687




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MARSHALL AMPLIFICATION PLC,
                                                          Case No. 20-cv-07529
                  Plaintiff,

v.                                                       Judge Joan B. Gottschall

007 SUPERMARKET, et al.,                                  Magistrate Judge Susan E. Cox

                  Defendants.


                                     FINAL JUDGMENT ORDER

          This action having been commenced by Plaintiff Marshall Amplification PLC (“Plaintiff”

or “Marshall”) against the fully interactive, e-commerce stores1 operating under the seller aliases

identified on Schedule A to the Complaint and attached hereto (collectively, the “Seller

Aliases”), and Marshall having moved for entry of Default and Default Judgment against the

Seller Aliases identified on Schedule A attached hereto (collectively, the “Defaulting

Defendants”);

          This Court having entered upon a showing by Marshall a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

          Marshall having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and




1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
   Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 2 of 10 PageID #:2688




       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars, and, on information and belief, have sold

products using infringing and counterfeit versions of the Marshall Trademarks to residents of

Illinois, which are defined as follows:

                     Registration No.                  Trademark
                         936,514                       MARSHALL
                        4,948,438                      MARSHALL
                        4,934,493                   MARSHALL CODE
                        5,075,584                 MARSHALL GATEWAY
                        6,203,020                  MARSHALL ORIGIN
                        4,072,861                 THE FATHER OF LOUD
                        4,985,796                        ACTON
                        4,853,095                         JCM
                        4,733,714                         JTM
                        5,238,898                         MID
                        5,153,156                        MINOR
                        5,854,021                        N-TEC
                        6,121,187                    SHREDMASTER
                        6,126,947                      SICKSENSE
                        3,609,062                     STOMPWARE
                        6,092,954                       TUFTON


                        3,247,712


                        5,056,633

                                              2
Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 3 of 10 PageID #:2689




              Registration No.               Trademark


                 5,455,553



                 3,940,239



                 4,948,437



                 4,303,941




                 4,929,992




                 4,957,770




                 4,545,745




                 4,934,490




                 3,896,296



                                     3
     Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 4 of 10 PageID #:2690




                    Registration No.                     Trademark




                         4,034,202

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of

origin (15 U.S.C. § 1125(a)).

        IT IS HEREBY ORDERED that Marshall’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and other persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the Marshall Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Marshall

           product or not authorized by Marshall to be sold in connection with the Marshall

           Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Marshall product or any other product produced by Marshall, that is not Marshall’s or

           not produced under the authorization, control or supervision of Marshall and

           approved by Marshall for sale under the Marshall Trademarks;


                                                4
     Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 5 of 10 PageID #:2691




        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           Marshall, or are sponsored by, approved by, or otherwise connected with Marshall;

        d. further infringing the Marshall Trademarks and damaging Marshall’s goodwill; and

        e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for Marshall, nor authorized by

           Marshall to be sold or offered for sale, and which bear any of Marshall’s trademarks,

           including the Marshall Trademarks, or any reproductions, counterfeit copies or

           colorable imitations thereof.

2.      Pursuant to 15 U.S.C. § 1117(c)(2), Marshall is awarded statutory damages from each of

        the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

        willful use of counterfeit Marshall Trademarks on products sold through at least

        Defaulting Defendants’ Online Marketplaces.         The five hundred thousand dollar

        ($500,000) award shall apply to each distinct Defaulting Defendant only once, even if

        they are listed under multiple different aliases in the Complaint and Schedule A.

3.      Marshall may serve this Order on Third Party Providers, including PayPal, Inc.

        (“PayPal”), Alipay, Alibaba Group Holding Ltd. (“Alibaba”), and Ant Financial Services

        Group (“Ant Financial”), by e-mail delivery to the e-mail addresses Marshall used to

        serve the Temporary Restraining Order on the Third Party Providers.

4.      Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

        Alipay, Alibaba, and Ant Financial, shall, within ten (10) business days of receipt of this

        Order, permanently restrain and enjoin any financial accounts connected to Defaulting

                                                 5
     Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 6 of 10 PageID #:2692




        Defendants’ Seller Aliases or Online Marketplaces from transferring or disposing of any

        funds, up to the above identified statutory damages award, or other of Defaulting

        Defendants’ assets.

5.      All monies, up to the above identified statutory damages award, currently restrained in

        Defaulting Defendants’ financial accounts, including monies held by Third Party

        Providers, such as PayPal, Alipay, Alibaba, and Ant Financial, are hereby released to

        Marshall as partial payment of the above-identified damages, and Third Party Providers,

        including PayPal, Alipay, Alibaba, and Ant Financial, are ordered to release to Marshall

        the amounts from Defaulting Defendants’ financial accounts within ten (10) business

        days of receipt of this Order.

6.      The ten thousand dollar ($10,000) cash bond posted by Marshall, including any interest

        minus the registry fee, is hereby released to Marshall or its counsel, Greer, Burns &

        Crain, Ltd. The Clerk of the Court is directed to return the cash bond previously

        deposited with the Clerk of the Court to Marshall or its counsel by check made out to the

        Greer Burns & Crain IOLTA account.

This is a Final Judgment.

DATED: March 10, 2021

                                                  /s/
                                             Joan B. Gottschall
                                             United States District Judge




                                                6
  Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 7 of 10 PageID #:2693




        Marshall Amplification PLC v. 007 supermarket, et al., - Case No. 20-cv-07529


                                     Schedule A
No.   Seller Aliases                              No.   Seller Aliases
  1   007 supermarket                               2   8055 sportswear Store
  3   Ali88888888 suit Store                        4   All department Store
  5   avatone Store                                 6   BoBi Art Store
  7   Boutique Men's Suits Store                    8   Contact-Me Store
  9   CY Tops Store                                10   Dai Department Store
 11   DISMISSED                                    12   Decor Town Store
 13   DISMISSED                                    14   DropShipping Global Store 2
 15   Dropshipping Music Store                     16   EDEALER Store
 17   Enjoythesprit Energetic Store                18   everso Clound Store
 19   GHH19 Store                                  20   Global Factory Sales Store
 21   Global Kpop Drop Shipping Store              22   good luck666 Store
 23   DISMISSED                                    24   GTT10 Store
 25   GTT12 Store                                  26   Gymgogo Store
 27   HAMPSON LANQE COOLMAN Store                  28   Heyjude global Store
 29   homefirst Store                              30   Homywish Dropshipping Store
 31   IF YOU                                       32   inspire Store
 33   JEEY Jewel Store                             34   JISIQIPODS Store
 35   JIUZHE Store                                 36   Labrador Store
 37   DISMISSED                                    38   LINHAHA Store
 39   livecustom Store                             40   Llchy Store
 41   DISMISSED                                    42   DISMISSED
 43   magical dresss Store                         44   DISMISSED
 45   Marshmello Store                             46   My Ali Store
 47   My Favoritee Store                           48   New light life Store
 49   Parati Store                                 50   DISMISSED
 51   Protect Personal healthy Store               52   Q Lover Art Store
 53   qin qin Store                                54   QZMUOU Shopping Store
 55   Rocking Music Global Store                   56   Russian brothers Store
 57   S17 Store                                    58   Selection of Chinese products Store
 59   Shop5024089 Store                            60   Shop5062460 Store
 61   Shop5594404 Store                            62   Shop5597379 Store
 63   Shop5601331 Store                            64   Shop5603229 Store
 65   Shop5636115 Store                            66   Shop5682043 Store
 67   Shop5692041 Store                            68   Shop5739124 Store
 69   Shop5741122 Store                            70   Shop5780003 Store

                                              7
  Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 8 of 10 PageID #:2694




No.   Seller Aliases                       No.   Seller Aliases
 71   DISMISSED                             72   Shop5835264 Store
 73   Shop5870437 Store                     74   Shop5872386 Store
 75   Shop910319057 Store                   76   Shop910324380 Store
 77   Shop910327186 Store                   78   Shop910331314 Store
 79   Shop910340158 Store                   80   Shop910348149 Store
 81   Shop910356391 Store                   82   Shop910369375 Store
 83   Shop910447202 Store                   84   Shop910448116 Store
 85   Shop910450053 Store                   86   Shop910450118 Store
 87   Shop910451131 Store                   88   Shop910545330 Store
 89   Shop910554333 Store                   90   Shop910558427 Store
 91   Shop910560261 Store                   92   Shop910716144 Store
 93   Shop910720061 Store                   94   Shop910726052 Store
 95   Shop910748119 Store                   96   Shop910799018 Store
 97   Shop910818002 Store                   98   Shop910861007 Store
 99   Shop910914005 Store                  100   Shop910970017 Store
101   Shop911005042 Store                  102   Shop911035032 Store
103   Shop911039135 Store                  104   Shop911040089 Store
105   Shop911044104 Store                  106   Shop911045136 Store
107   Shop911049138 Store                  108   Shop911053070 Store
109   Shop911065175 Store                  110   Shop911104018 Store
111   Shop911110173 Store                  112   Shop911119156 Store
113   Shop911120225 Store                  114   Shop911124263 Store
115   Shop911130198 Store                  116   Shop911131143 Store
117   Shop911150004 Store                  118   sixsixsix Store
119   Stereo Online Store                  120   TIDYHOM Official Store
121   Trendy man Store                     122   DISMISSED
123   wanghong2 Store                      124   Warm House For Drop Shipping Store
125   DISMISSED                            126   wenzhou Store
127   willstar 002 Store                   128   womendwl Store
129   wy02 Store                           130   XH Store
131   xiaozhao Store                       132   YiBaoXin Store
133   yongcun NO01 Store                   134   Your-Lovely Pets Supplies Store
135   dongxinch123                         136   erweishidaizi
137   DISMISSED                            138   omegajbl1314
139   pinzizhu668                          140   rainbe_7
141   DISMISSED                            142   seath19
143   DISMISSED                            144   DISMISSED
145   wigospel8



                                       8
  Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 9 of 10 PageID #:2695




No.   Online Marketplaces              No.   Online Marketplaces
  1   aliexpress.com/store/804190        2   aliexpress.com/store/910339209
  3   aliexpress.com/store/910459235     4   aliexpress.com/store/910794028
  5   aliexpress.com/store/3523099       6   aliexpress.com/store/5488216
  7   aliexpress.com/store/5793762       8   aliexpress.com/store/910975035
  9   aliexpress.com/store/5591261      10   aliexpress.com/store/900242204
 11   DISMISSED                         12   aliexpress.com/store/910455122
 13   DISMISSED                         14   aliexpress.com/item/1005001471341907.ht
                                             ml
 15   aliexpress.com/store/910443061    16   aliexpress.com/store/4856022
 17   aliexpress.com/store/3857020      18   aliexpress.com/store/4488029
 19   aliexpress.com/store/5872253      20   aliexpress.com/store/5425173
 21   aliexpress.com/store/4434165      22   aliexpress.com/store/910332266
 23   DISMISSED                         24   aliexpress.com/store/5888289
 25   aliexpress.com/store/5873327      26   aliexpress.com/store/2956072
 27   aliexpress.com/store/5733322      28   aliexpress.com/store/910347346
 29   aliexpress.com/store/3143053      30   aliexpress.com/store/5739210
 31   aliexpress.com/store/346865       32   aliexpress.com/store/910359443
 33   aliexpress.com/store/900245061    34   aliexpress.com/store/5384132
 35   aliexpress.com/store/5079233      36   aliexpress.com/store/5429313
 37   DISMISSED                         38   aliexpress.com/store/910988068
 39   aliexpress.com/store/910677010    40   aliexpress.com/store/5593105
 41   DISMISSED                         42   DISMISSED
 43   aliexpress.com/store/910444223    44   DISMISSED
 45   aliexpress.com/store/1871431      46   aliexpress.com/store/2882333
 47   aliexpress.com/store/910528004    48   aliexpress.com/store/910729115
 49   aliexpress.com/store/5789800      50   DISMISSED
 51   aliexpress.com/store/5703003      52   aliexpress.com/store/5973064
 53   aliexpress.com/store/5744265      54   aliexpress.com/store/2690004
 55   aliexpress.com/store/910357190    56   aliexpress.com/store/911135013
 57   aliexpress.com/store/911038145    58   aliexpress.com/store/900236183
 59   aliexpress.com/store/5024089      60   aliexpress.com/store/5062460
 61   aliexpress.com/store/5594404      62   aliexpress.com/store/5597379
 63   aliexpress.com/store/5601331      64   aliexpress.com/store/5603229
 65   aliexpress.com/store/5636115      66   aliexpress.com/store/5682043
 67   aliexpress.com/store/5692041      68   aliexpress.com/store/5739124
 69   aliexpress.com/store/5741122      70   aliexpress.com/store/5780003
 71   DISMISSED                         72   aliexpress.com/store/5835264
 73   aliexpress.com/store/5870437      74   aliexpress.com/store/5872386
 75   aliexpress.com/store/910319057    76   aliexpress.com/store/910324380

                                        9
 Case: 1:20-cv-07529 Document #: 57 Filed: 03/10/21 Page 10 of 10 PageID #:2696




No.   Online Marketplaces              No.   Online Marketplaces
 77   aliexpress.com/store/910327186    78   aliexpress.com/store/910331314
 79   aliexpress.com/store/910340158    80   aliexpress.com/store/910348149
 81   aliexpress.com/store/910356391    82   aliexpress.com/store/910369375
 83   aliexpress.com/store/910447202    84   aliexpress.com/store/910448116
 85   aliexpress.com/store/910450053    86   aliexpress.com/store/910450118
 87   aliexpress.com/store/910451131    88   aliexpress.com/store/910545330
 89   aliexpress.com/store/910554333    90   aliexpress.com/store/910558427
 91   aliexpress.com/store/910560261    92   aliexpress.com/store/910716144
 93   aliexpress.com/store/910720061    94   aliexpress.com/store/910726052
 95   aliexpress.com/store/910748119    96   aliexpress.com/store/910799018
 97   aliexpress.com/store/910818002    98   aliexpress.com/store/910861007
 99   aliexpress.com/store/910914005   100   aliexpress.com/store/910970017
101   aliexpress.com/store/911005042   102   aliexpress.com/store/911035032
103   aliexpress.com/store/911039135   104   aliexpress.com/store/911040089
105   aliexpress.com/store/911044104   106   aliexpress.com/store/911045136
107   aliexpress.com/store/911049138   108   aliexpress.com/store/911053070
109   aliexpress.com/store/911065175   110   aliexpress.com/store/911104018
111   aliexpress.com/store/911110173   112   aliexpress.com/store/911119156
113   aliexpress.com/store/911120225   114   aliexpress.com/store/911124263
115   aliexpress.com/store/911130198   116   aliexpress.com/store/911131143
117   aliexpress.com/store/911150004   118   aliexpress.com/store/5026100
119   aliexpress.com/store/5614045     120   aliexpress.com/store/1430054
121   aliexpress.com/store/910973054   122   DISMISSED
123   aliexpress.com/store/5719108     124   aliexpress.com/store/5032030
125   DISMISSED                        126   aliexpress.com/store/5104008
127   aliexpress.com/store/910325106   128   aliexpress.com/store/5831164
129   aliexpress.com/store/910338244   130   aliexpress.com/store/911040040
131   aliexpress.com/store/5879758     132   aliexpress.com/store/412369
133   aliexpress.com/store/910997024   134   aliexpress.com/store/4619029
135   ebay.com/usr/dongxinch123        136   ebay.com/usr/erweishidaizi
137   DISMISSED                        138   ebay.com/usr/omegajbl1314
139   ebay.com/usr/pinzizhu668         140   ebay.com/usr/rainbe_7
141   DISMISSED                        142   ebay.com/usr/seath19
143   DISMISSED                        144   DISMISSED
145   ebay.com/usr/wigospel8




                                       10
